DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on February 12, 2020 have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is meant to have an “informative value in indexing, classifying, searching”. See MPEP606.01
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10614888 in view of Chen et.al. U.S. Patent Pub. No. US 2009/0204746. 
Claim 1 and 11 differ “determine a size of a first region of the nonvolatile memory, the first region being a region in which n-bit data is to be written per memory cell, where n>0; and write data received from the host to the first region more preferentially than a second region of the nonvolatile memory.”  However, this would have been obvious in view of Chen’s teaching (Fig.3, 4; Para10-14, 20-22).  It would have been obvious to a person of ordinary skill, before the effective filling date of claimed invention was made to modify U.S. Patent No. 10614888 to incorporate the teachings of Chen to improve the performance of the storage system.
Claims 2-10, and 12-20 are rejected based on dependency from rejected base claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
Claim 1 and 11 states “determine a size of a first region of the nonvolatile memory, the first region being a region in which n-bit data is to be written per memory cell, where n>0; and write data received from the host to the first region more preferentially than a second region of the nonvolatile memory.” However, the specification does not provide a written description in such a manner to reasonably convey to one skilled in the art before the effective filling date of claimed invention was made, that the Applicant had possession of the independent processing. The specification does not provide any means for how the size is determined or how write is performed preferentially.  One of ordinary skill would not have known how size is determined and how write is performed “more preferentially.”
Claims 2-9, 12-20 inherit all the deficiencies of claims 1 and 11 and are therefore rejected under the same 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In Claims 1 and 11, the recited “write data received from the host to the first region more preferentially than a second region of the nonvolatile memory” is indefinite because one of ordinary skill in the art would not have known the metes and bounds of this limitation. More preferentially could be faster write/writing first.
The term "more" in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "more" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-10, 12-20 are rejected based on dependency from claims 1 and 11. 
Claim 6 and 16 recites “wherein the controller includes a counter to manage the size of the first region, and the controller is further configured to, before power to the memory system is turned off, non-volatilize the value of the counter into the nonvolatile memory, and then, after power to the memory system is turned on, read the value from the nonvolatile memory to restore the counter.”  It is not clear what the controller is doing before the power on.  Is it storing/writing/reading/retrieving the counter in NVM?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


Claims 1-7, 9, 10, 11-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et. al. U.S. Patent Pub No. 2009/0204746 (hereinafter Chen) in view of Li et. al. US Patent Pub. No. 2019/0065365 (hereinafter Li).
Regarding Claim 1, Chen teaches a memory system connectable to a host, the memory system comprising: a nonvolatile memory including a plurality of memory cells (Fig.3 Para20-22” The storage system 10 comprises a host 20 and a flash memory storage device 50” ); and a controller electrically connected to the nonvolatile memory and configured to: determine a size of a first region of the nonvolatile memory, the first region being a region in which n-bit data is to be written per memory cell, where n>0 (Fig.3, 4, Para10-14 “if the size of the file exceeds a predetermined value, the control unit controls the file to store in the MLC NAND flash memory” Para20-22); and 
write data received from the host to the first region more preferentially than a second region of the nonvolatile memory, the second region being a region in which m-bit data is to be written per memory cell, m being greater than n (Fig.3, 4; Para10-14 store data in SLC first corresponds to storing in one region more preferentially, Para 22-24).
	But Chen fails to clearly specify wherein the controller is configured to is configured to, when an idle state has continued for a threshold period or more, increase the size of the first region, the idle state being a state in which no command is received from the host.
	However Li teaches wherein the controller is configured to is configured to, when an idle state has continued for a threshold period or more, increase the size of the first region, the Fig.1, 3; Para35-36 “SLC increment size 142” Para40-41 “An idle time event is a pause or interruption in the operations (e.g., read or write) performed by the memory system 100 in connection with the data 110” Para42-43, 51-52, 62-63 “threshold time”).
	Chen and Li are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Chen, and incorporating the increasing memory size in idle time, as taught by Li.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Li (Para4,9).
Regarding claim 2, the combination of Chen and Li teaches all the limitations of the base claims as outlined above. 
Further, Li teaches wherein the controller is further configured to: determine whether the idle state has continued for the threshold period or more; and upon determining that the idle state has continued for the threshold period or more, increase the size of the first region. (Fig.1, 3; Para35-36 “SLC increment size 142” Para40-41 “An idle time event is a pause or interruption in the operations (e.g., read or write) performed by the memory system 100 in connection with the data 110” Para42-43, 51-52, 62-63)  
Regarding claim 3, the combination of Chen and Li teaches all the limitations of the base claims as outlined above. 
Fig.3, Para21-23 writes to SLC not MLC).  
Regarding claim 4, the combination of Chen and Li teaches all the limitations of the base claims as outlined above. 
Further, Chen teaches wherein the controller is configured to, in a case where the second region includes an available space to write data received from the host but the first region includes no available space to write the data received from the host, write the data received from the host to the second region (Fig.3 para21-23).
Regarding claim 5, the combination of Chen and Li teaches all the limitations of the base claims as outlined above. 
Further, Chen teaches wherein the controller is configured to, at a first power-on of the memory system since a shipment of the memory system, determine the size of the first region to be a first size; and write data received from the host to the first region, not to the second region, until the amount of data written to the first region reaches the first size (Fig.3, 4, Para10-14, 21-23).
Regarding claim 6, the combination of Chen and Li teaches all the limitations of the base claims as outlined above. 
Further, Li teaches wherein the controller includes a counter to manage the size of the first region, and the controller is further configured to, before power to the memory system is turned off, non-volatilize the value of the counter into the nonvolatile memory, and then, after Fig.1, 2C, 3 Para36-39, 49-50 “SLC maximum threshold”)
Regarding claim 7, the combination of Chen and Li teaches all the limitations of the base claims as outlined above. 
Further, Li teaches wherein the nonvolatile memory includes a plurality of blocks, each of the plurality of blocks being a unit for an erase operation on the nonvolatile memory, and the controller is further configured to (A) copy first data from a first block in the first region to a second block in the first region, (B) copy second data from a third block in the first region to a fourth block in the second region, (C) copy third data from a fifth block in the second region to a sixth block in the first region, or (D) copy fourth data from a seventh block in the second region to an eighth block in the second region (Fig.2C, 3, para54-56 “The memory system 100 can use the SLC segment 140 for caching data, where the data 110 is initially written to the SLC segment 140 and subsequently moved to a another location, such as other XLC locations outside of cache locations” Para48, 74-76 Garbage Collection requires copying data from different memory regions). 
Regarding claim 9, the combination of Chen and Li teaches all the limitations of the base claims as outlined above. 
Further, Li teaches, wherein the controller is configured to increase the size of the first region when a total amount of data that have been written to the first region is less than a threshold (Fig.1, Para35-36 “SLC increment size 142” Para40-41 “An idle time event is a pause or interruption in the operations (e.g., read or write) performed by the memory system 100 in connection with the data 110” Para42-43, 51-52, 62-63
Regarding claim 10, the combination of Chen and Li teaches all the limitations of the base claims as outlined above. 
Further, Chen teaches wherein the first region operates as a single-level-cell (SLC) buffer in which 1-bit data is to be written per memory cell (Fig.3, Para10-14, 20-22).
Regarding claims 11-17, 19, 20, the combination of Chen and Li teaches these claims according to the reasoning set forth in claim 1-7, 9, 10.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Chen and Li as applied to claim 1 above, further in view of Lai et. al. US Patent Pub. No. 2011/0119430 (hereinafter Lai).
Regarding claim 8, the combination of Chen and Li teaches all the limitations of the base claims as outlined above. 
But the combination fails to clearly specify wherein the nonvolatile memory includes a plurality of blocks, each of the plurality of blocks being a unit for an erase operation on the nonvolatile memory, and the controller is further configured to increase the size of the first region when (A) a total of the numbers of erase operations performed on each of the plurality of blocks is less than a first threshold, (B) a maximum of the numbers of erase operations performed on each of the plurality of blocks is less than a second threshold, or (C) an average of the numbers of erase operations performed on each of the plurality of blocks is less than a third threshold.
However, Lai teaches wherein the nonvolatile memory includes a plurality of blocks, each of the plurality of blocks being a unit for an erase operation on the nonvolatile memory, Fig.1 Para9-10 "average erase count and a maximum allowable number of cycles for erasing each physical block." Para10, 31-33 "comparing the average erase count with a first threshold").).
Chen, Li, and Lai are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Chen and Li, and incorporating the maximum erase cycle, as taught by Lai.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Lai (Para6-8 “it is desirable to provide a real-time update of the usable lifespan and performance capability for the non-volatile memory”).
Regarding claim 18, the combination of Chen, Li, and Lai teaches this claim according to the reasoning set forth in claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramalingam et.al. U.S Patent Pub.No 2016/0284393, which discloses method for writing in SLC, TLC and MLC mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135